Case 3:20-cr-00017-KRG Document 2 Filed 07/07/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
v. Criminal No. 3:20- 2/-/7 |

BRADLEY J. CHARLTON
JOHN P. STUART

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Maureen Sheehan-
Balchon, Assistant United States Attorney for said District, ‘and submits this Indictment
Memorandum to the Court: |

I. THE INDICTMENT

A two-count Indictment was filed against the above-named defendants for alleged

violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION DEFENDANT(S)

1 ’ Conspiracy, from on or 18 U.S.C. § 371 CHARLTON
about August 1, 2016, STUART
to October 3, 2018

2° Interstate Transportation of 18U.58.C. §§ 2 and 2314 CHARLTON
Stolen Property, from on or STUART

about August 1, 2016, to
October 3, 2018

Il. ELEMENTS OF THE OFFENSES
A. As to Count 1:
In order for the crime of Conspiracy, in violation of Title 18, United States Code,
Section 371, to be established, the government must prove all of the following essential elements

beyond a reasonable doubt:

 
Case 3:20-cr-00017-KRG Document 2 Filed 07/07/20 Page 2 of 4

l. That two or more persons agreed to commit an offense against the United
States, as charged in the Indictment.

2. That the defendant was a party to or member of that agreement.

3. That the defendant joined the agreement or conspiracy knowing of its
objectives to commit offenses against the United States and intending to join together with at least
one other alleged coconspirator to achieve those objectives.

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objectives of the conspiracy.
Third Circuit Model Criminal Jury Instruction No. 6.18.371A

B. As to Count 2:

In order for the crime of Interstate Transportation of Stolen Property, in violation of Title
18, United States Code, Sections 2 and 2314, to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:

1. That the defendant transported, caused to be transported, transmitted or
transferred in interstate commerce, items of stolen, converted or fraudulently obtained property as
described by the Indictment.

2. At the time of such transportation, the defendant knew that the property had
been stolen, converted or taken by fraud. |

3. That the items had a value of $5,000 or more.

Authority: Title 18, United States Code, Section 2314, Pattern Criminal Jury Instructions, |

10" Circuit 2.82 (2011).

 
Case 3:20-cr-00017-KRG Document 2. Filed 07/07/20 Page 3 of 4

II. PENALTIES
A. As to Count 1: Conspiracy (18 U.S.C. § 371):
1. The maximum penalties for individuals are:
(a) imprisonment for not more than five (5) years (18 U.S.C. § 371);
(b) a fine not more than the greater of; |

(1) $250,000 (18U.S.C. § 3571(b)(3));

(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate orprolong the
sentencing process (18U.S8.C. § 35 71(d));

(c) aterm ofsupervised release ofnot more than three (3) year (18 U.S.C. §
3583);
(d) Any or all of the above.
B. As to Count 2: Interstate Transportation of Stolen Property (18 U.S.C..§§ 2
and 2314):
l. | The maximum penalties for individuals are:
(2) imprisonment for not more than ten (10) years cs U.S.C. § 2314);
(b) a fine not more than the greater of:

(1) $250,000 (18U.S8.C. § 3571(b)G)):

(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate orprolong the

3

 
Case 3:20-cr-00017-KRG Document 2 Filed 07/07/20 Page 4 of 4

sentencing process(18U.S.C. §3571(d));
(c) aterm ofsupervised release ofnot more than three (3) year (18 U.S.C. §
3583); |
(d) Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $200.00 must be imposed, pursuant to 18 U.S.C. § 3013,
as the offense occurred on or after April 24, 1996. |
V. RESTITUTION
Restitution is applicable in this case,
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

 
     

MAWREEN SHEEHAN-BAL
Assistant U.S. Attorney
PA ID No. 78059

CHON
